


Exhibit 10.23

 

[g358622kii001.jpg] Corporate Office: 4281 Technology Drive   Fremont, CA
94538   Ph: 510-438-4700   Fax: 510-353-0668 www.axt.com

 

From:  Morris Young

 

To:  Davis Zhang

 

Re:  New position

 

Date: October 30, 2009

 

I am pleased to inform you that the Board has appointed you to a new position,
President, AXT China Operations, reporting to me.  Your duties and
responsibilities will include responsibility for AXT’s joint venture operations,
new joint venture development, other business development in China, such as
mergers and acquisitions and initial public offerings, assisting me in managing
our manufacturing operations in China, and such other tasks as you may be
assigned from time to time.

 

Your new position is effective immediately.  Your new salary will be Two Hundred
Sixty Thousand Dollars ($260,000.00) per year.

 

In addition, the Board has granted you an option to purchase Fifty Thousand
(50,000) shares of AXT’s common stock pursuant to the terms of its currently
effective stock option plan, the terms of which shall supersede any inconsistent
term of this letter.  The option will have an exercise price equal to the Market
Closing Price of AXT’s common stock on October 26, 2009.  Shares subject to this
grant shall vest over a four (4) year period according to the following
schedule:  1) Twenty-Five percent (25%) of the option will vest upon the
successful completion of your first year’s employment in your new position; 2)
Beginning in your second year of employment in that position, the balance of the
option will vest in equal monthly installments upon your successful completion
of each of the next thirty-six (36) months of employment.

 

Except as modified above, the terms of your employment agreement dated
January 10, 2006, and the amendment thereto dated July 26, 2007, remain in
effect.  I look forward to working with you in your new position.

 

--------------------------------------------------------------------------------
